Jones, J.
(concurring). I agree that there should be an affirmance of defendant’s conviction and for the reasons stated by the majority, except that I do not concur in its treatment of the recent decision of the United States Supreme Court in Walter v United States (447 US —, 48 USLW 4807).
I cannot subscribe to the implication in the majority opinion (pp 737-738, n 4, and associated text) apparently distinguishing Walter on the ground that there is an analytical difference, for purposes of application of the constitutional provisions prescribing the right of the people to be secure against unreasonable searches, between a verification of the contents of the labeled boxes of film in that case by projection of the films and a verification of the contents of the pills in this case by chemical testing. If the position stated in the opinions of Mr. Justice Stevens and Mr. Justice Stewart were taken to be a statement of the present law, I would conclude that there should be a reversal in this case.
With members of the Supreme Court divided as they were in Walter, however, both as to result and as to predicate rationale, I do not know whether Walter should be deemed to control our disposition in this case. Accordingly, with greatest respect, for that reason I am constrained to conclude that we *740should determine that the decision in Walter does not govern this appeal.